



Exhibit 10.1a


Amendment to
Outstanding Awards under the
Kinsale Capital Group Inc. 2016 Omnibus Incentive Plan


This amendment (the “Amendment”), dated as of December 31, 2018, hereby amends
the Kinsale Capital Group Inc. 2016 Omnibus Incentive Plan (the “Plan”) and each
restricted stock award agreement and stock option award agreement evidencing a
currently outstanding restrict stock award or stock option award (each, an
“Award”) under the Plan as follows:


1.
Section 2(r) of the Plan is hereby deleted and replaced with the following:



“‘Disability’ means, with respect to any Participant, that such Participant as
determined by the Administrator in its sole discretion, is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.”


2.
Section 3.2 of each outstanding restricted stock award agreement is hereby
deleted and replaced with the following:



“If the Grantee’s Continuous Status as an Employee, Director or Consultant
terminates for any reason other than due to death or Disability prior to an
applicable Vesting Date, as of the Termination Date, the Grantee shall forfeit
any unvested Restricted Shares. If the Grantee’s Continuous Status as an
Employee, Director or Consultant terminates due to death or Disability prior to
an applicable Vesting Date, all then-unvested Time-Vested Stock shall fully vest
as of the Termination Date and all then-unvested Performance-Vested Stock shall
vest as of the Termination Date based on actual level of achievement as of the
Termination Date.”


3.
Sections 2.2.4.1 and 2.2.4.2 of each outstanding stock option agreement is
hereby deleted and replaced with the following:



“2.2.4.1.    the portion of the Option that is unvested as of the Termination
Date shall become fully vested and exercisable as of the Termination Date; and”


2.2.4.2.    the portion of this Option that is vested and exercisable as of the
Termination Date (including any portion of the Option which vests pursuant to
Section 2.2.4.1 above) shall terminate and be cancelled on the earlier of (a)
the expiration of the Term and (b) the date that is six (6) months after such of
the Termination Date.”


4.
Except as expressly amended by this Amendment, all terms and conditions of the
Plan and the outstanding Awards thereunder shall remain in full force and
effect.



5.
This Amendment shall be governed by and construed in accordance with the laws of
the State of Delaware, without reference to principles of conflict of laws.






